ORIG![\|At
     l|n       tbe @nfteD                             btutes @ourt of :fe!ers[ @[sims
                                                                     Case No. l4-535C
                                                                  Filed: January 26,2015
                                                                 NOT TO BE PUBLISHED

t+ + +,t:i*+,|.   i+{,tt+ftf+,t,t tt+t+                   + :t   |   *   ,t :t   *    + :t   * '},t   {. ,}     FILED
                                                                                                               JAN 2 6   2015

CLYDE B. WILLIAMS,                                                                                             U,S. COURT OF
                                                                                                              FEDERAL CI-AIMS
           Plaintiff, pro se,



THE LNITED STATES,

          Defendant.


*,t * *** * * + t +* ** * * :t :t **+,t   +   *   +   *   ***        ***         :t   * t *,1    ** *

Clyde B. Williams, pro se.

Matthew P. Roche, United States Department of Justice, Civil Division, Washington, D.C.,
Counsel for the Govemment.

                              MEMORANDUM OPINION A}ID FINAL ORDER

BRADEN, Jadge.

I.        RELEVANTFACTUALBACKGROUND.'
       On August 10, 2001, Plaintiffwas convicted ofthree counts offirst degree sexual assault
of a minor under Wisconsin state law. Gov't Mot. App. at 5, 7. Other charges were dismissed.
Gov't Mot. at 2.

        In 2002, Plaintiffwas sentenced to two fifty-year terms of imprisonment for the first two
counts, and a forty-year term for the third count. Gov't Mot. at2. In 2003, the State of Wisconsin
Circuit Court of Racine County reduced the first two sentences to thirty years to conform to the
statutory maximums. Gov't Mot. at 2 (citing Gov't Mot. App. at 7). In 2004, the Court of Appeals
of Wisconsin affirmed all three convictions aeainst Plaintiff. See llilliams v. Maronev. l13 F.

           I
        The relevant facts discussed herein were derived from Plaintiff s June 23,2014 Complaint
and the unnumbered Exhibits attached thereto ("Compl."), and the Govemment's September 3,
2014 Motion to Dismiss ("Gov't Mot.") and Appendix ("Gov't. Mot. App.").
App'x 709, 710 (7th Cir. 2004);   see also State v. Williams,677   N.W.2d 691,705 (Wis. Ct. App.
2004).

II.      PROCEDIJRALHISTORY,

        On September 5,2013, Plaintiff filed a Complaint with the United States Court of Federal
Claims, alleging unjust conviction and seeking "Military Pay Retirement [and] Social Security
benefits." See l|'illiams v. United States,No. l3-645C, _ Fed. Cl. _ (Jan. 30, 2014) (unpublished
order) ("ll'illiams I'), at +1; Compl. at 2.

        On January 30,2014, the United States Court of Federal Claims dismissed Plaintiffs
claims for lack ofsubject-matterjurisdiction, as Plaintiff was not convicted ofany offenses against
the United States; the court did not have jurisdiction to entertain claims for veterans benefits and
Social Security benefits; the court is not authorized to adjudicate collateral attacks upon his
conviction; and the Due Process Clause of the Fifth Amendment is not a money-mandating
provision. Williams I,No. l3-645 C, at * I ; Compl. at 2.

        On June 23, 2014, Plaintiff filed a second Complaint seeking monetary damages for
Plaintiff s unlawful imprisonment and for "Military Pay Retirement" and "Civilian VA-Disability
Annuity," Compl. at l-2. The Complaint cites various cases, United States Code provisions, and
Wisconsin state laws that require the reversal of convictions based on insufficient evidence.
Compl. at 2. Plaintiff asks the court to award "VA-Retroactive benefits" of $650,000 for his
alleged unjust conviction and $1,300,000 for damages resulting from that conviction. Compl. at
2.

        On August 7,2014,the Govemment filed a Motion To Dismiss ("Gov't Mot."), pursuant
to RCFC l2(bXl), because the claims alleged in the June 23,2014 Complaint are essentially the
same as those in Plaintiff s September 5, 2013 Complaint. Gov't Mot. at 3 ("As with the previous
case, [Plaintiffl seeks damages for unjust conviction, veterans benefits, and unspecified benefits
pursuant to the Due Process Clause ofthe Fifth Amendment.").

III.     DISCUSSION.

         A.       Jurisdiction,

        The United States Court of Federal Claims has jurisdiction under the Tucker Act, 28 U.S.C.
$ 1491, "to render judgment upon any claim against the United States founded either upon the
Constitution, or any Act ofCongress or any regulation of an executive department, or upon any
express or implied contract with the United States, or for liquidated or unliquidated damages rn
cases not sounding in tort." 28 U.S.C. $ la9l (a)(l ). The Tucker Act, however, is "ajurisdictional
statute; it does not create any substantive right enforceable against the United States for money
damages. . .  .  [T]he Act merely confers jurisdiction upon [the United States Court of Federal
Claimsl whenever the substantive right exists." United States v. Testan,424 U.S.392,398 (1976),

       To pursue a substantive right under the Tucker Act, a plaintiffmust identift and plead an
independent contractual relationship, Constitutional provision, federal statute, and./or executive
agency regufation that provides a substantive right to money damages. See Todd v. United States,
386 F.3d 1091, 1094 (Fed. Cir. 2004) ("[J]urisdiction under the Tucker Act requires the litigant to
identif, a substantive right for money damages against the United States separate from the Tucker
Act itself,"); see also Fisher v. United States, 402 F.3d 1167, 1l7Z (Fed. Cir. 2005) (en banc)
("TheTuckerAct...doesnotcreateasubstantivecauseofaction;...aplaintiffmustidentirya
separate source ofsubstantive law that creates the right to money damages. . . . [T]hat source must
be 'money-mandating."). Specifically, a plaintiffmust demonstrate that the source ofsubstantive
law upon which he relies "can fairly be interpreted as mandating compensation by the Federal
Government[.]" United States v. Mitchell,463 u.s. 206,216 (1983) (quoting Testan,424 tJ.S. at
400). And, the plaintiff bears the burden of establishing jurisdiction by a preponderance of the
evidence. See Reynolds v. Army & Air Force Exch. Serv.,846 F.2d 746,748 (Fed. Cir. 1988)
("[O]nce the [trial] court's subject matter jurisdiction [is] put in question . . . . [the plaintiffl bears
the burden ofestablishing subject matter jurisdiction by a preponderance ofthe evidence.").

        B.      Standard of Review for a Motion to Dismiss Pursuant to RCFC l2(bxl).

       The pleadings of a pro se plaintiff are held to a less stringent standard than those oflitigants
represented by counsel. See Haines v. Kerner,404 U.S. 519, 520 (1972) (holding that pro se
complaints, "however inartfully pleaded," are held to "less stringent standards than formal
pleadings drafted by lawyers"). It has been the tradition of the court to examine the record ..to sEE
if fa pro se] pfaintiffhas a cause ofaction somewhere displayed." Ruderer v. United States,4l2
F.2d 1285,1292(Ct. Cl. 1969). Nevertheless, while the court may excuse ambiguities in a pro se
plaintifls complaint, the court "does not excuse [a complaint's] failures." Henke v. United States,
60 F .3d 795,799 (Fed. Cir. 1995).

        C.      The Court's Resolution.

        As a threshold matter, a complaint must establish that the court has jurisdiction to
adjudicate an alleged claim. See Trusted Integration, Inc. v. United States,659 F.3d I159, I163
(Fed. Cir. 201 I ) (holding that the plaintiff"bears the burden ofestablishing the court's jurisdiction
over its claims by a preponderance of the evidence"). The United States Court ofFederal Claims
may only issue judgments for money damages against the United States, if the cause ofaction is
grounded in a contract, a money-mandating statute, or the Takings Clause ofthe Fifth Amendment.
,gee 28 U.S.C $ l49l ; see also Testan, 424 U.S. at 398 (holding that the Tucker Act ,,does not
create a substantive right enforceable against the United States for money damages" and that it
"merely confers jurisdiction upon it whenever the substantive right exists"). Plaintiffs claims,
however, are almost identical to those alleged in the September 5,2013 Complaint that was
dismissed, pursuant to RCFC l2(b)(1) for lack of subject matter jurisdiction. See generally
Williams I, No. 13-645C.

        Specifically, as to Plaintiffs veterans' benefits claims, the United States Court ofFederal
Claims statutorily is not authorized to adjudicate veterans' benefits determinations. See38U.S.C.
S 5l 1(a) (stating that decisions by the Secretary are "final and conclusive and may not be reviewed
by any other official or by any court," subject to certain exception s2); see also Fieno v. United

       2
         These exceptions include: referrals by the Secretary to the United States Court ofAppeals
for the Federal Circuit pursuant to Section 502; civil actions or claims against the United States
overwhich the district courts ofthe United States have jurisdiction and suits on insurance pursuant
to Sections 1975 and 1984, respectively; matters involving housing and small busineis loans
States,72 Fed. Cl. I, 6 (2006), aff'd,501 F.3d 1349 (Fed. Cir. 2007) (holding that the United States
Court of Federal Claims does not have jurisdiction over claims for denial ofveterans' benefits).
Instead, if the Department of Veterans' Affairs denies a veteran's application for benefits, the
veteran may appeal the denial to the Board of Veterans' Appeals ("BVA"). See 38 U.S.C.
$ 7l0a(a) ("All questions in a matter which under section 5l l(a) of this title is subject to decision
by the Secretary shall be subject to one review on appeal to the Secretary. Final decisions on such
appeals shall be made by the [BVA]."). The veteran may appeal decisions by the BVA to the
United States Court of Appeals for Veterans Claims. See 38 U.S.C. $ 7252(a) ("The Court of
Appeals for Veterans Claims shall have exclusive jurisdiction to review decisions ofthe tBVAl.').
And, the veteran may appeal decisions by the United States Court ofAppeals for Veterans Claims
to the United States Court of Appeals for the Federal Circuit. .See 38 U.S.C. $ 7292(c) (granting
the United States Court of Appeals for the Federal Circuit exclusive jurisdiction to review the
denial of veteran benefits by the United States Court of Appeals for Veterans Claims); see a/so
Lane v. United Slares, No. l3-571C, at *4 (Fed. Cl. Mar.24,2014) (stating that Section 7292
"specifies the fora where Plaintiff may seek redress for denial of his disability benefits, and [the
United States Court of Federal Claimsl is not among them"), aff'd, 573 F. App'x 930 (Fed. Cir.
2014) ("Decisions ofthe Department ofVeteran Affairs may only be appealed to the United States
Court of Appeals for Veterans Claims and then to [the United States Court of Appeals for the
Federal Circuitl."). In this case, however, the January 30,2014 Complaint fails to allege that
Plaintiffs veterans' benefits claims were grounded in a contract, a money-mandating statute, or
the Takings Clause ofthe Fifth Amendment. As such, this court has no jurisdiction to adjudicate
Plaintiff s veterans' benefits claims.

       As for Plaintiff s Fifth Amendment Due Process claim, as a matter of law, a plaintiffmust
demonstrate that the source ofsubstantive law upon which he or she relies "can fairly be interpreted
as mandating compensation by the Federal Government[.]" Testan, 424 U.S. at 400; see also
Mitchell,463 U.S. at 216 (same). The Fifth Amendment's Due Process clause is not money-
mandating. See Carruthv. United States,627 F.2d 1068, l08l (Ct. Cl. 1980) ("[T]he Due Process
. . . guarantees of the Fifth Amendment , . . do not obligate the Federal Government to pay money
damages."). As such, the court does not have subject matter jurisdiction to adjudicate this claim.
See LeBIanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (holding that the Court of
Claims has no jurisdiction based on Fifth Amendment Due Process Clause). As such, the court
also does not have jurisdiction over Plaintil?s Fifth Amendment Due Process claim.

       Finaf ly, as the court statedin Williams I, Plaintiffwas not convicted of any offense against
the United States, but of violating Wisconsin state law. See Williams I,No. l3-645C. As a matter
of law, the United States Court of Federal Claims has no authority to adjudicate a claim, unless
the United States is party. See 28 U.S.C. $ 1495 ("The United States Court of Federal Claims shall
have j urisdiction to renderjudgment upon any claim for damages by any person unjustly convicted
ofan offense against the United States and imprisoned."). In this case, Plaintiff does not meet the




pursuant to Chapter 37; and matters before the United States Court of Appeals for Veterans Claims
pursuant to Chapter 72. See 38 U.S.C. S 5l l(b).
predicate statutory requirements of 28 U.S.C. $ 25133, because Plaintiffremains imprisoned for
violations of Wisconsin state law. Gov't Mot. App. at2.

IV.    CONCLUSION.

       For these reasons, the court grants the Government's August 7, 2014 Motion To Dismiss
for a lack of subject matter jurisdiction. ,See RCFC l2(bxl). The Clerk is directed to dismiss
Plaintifls the June 23, 2014 Complaint.


       IT IS SO ORDERED.




       r Section 2513 states, in relevant part:

       (a) Any person suing under Section 1495    ofthis title must allege and prove that:

               (l) his conviction has been reversed or set aside on the ground that he is not guilty
               ofthe offense ofwhich he was convicted, or on new trial or rehearing he was found
               not guilty of such offense, as appe.rs from the record or certificate of the court
               sefting aside or reversing such conviction[.]

28 U.S.C. $ 25l3 (emphasis added).